Citation Nr: 1213913	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  03-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested by tremors, claimed as secondary to a fever and/or meningitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant served on active duty from February 1971 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2004 decision, the Board denied service connection for a syndrome caused by a high fever, claimed as meningitis, and tremors. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2005, the appellant's then attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand.  In a March 2005 order, the Court granted the motion, vacated the Board's May 2004 decision, and remanded the matter for additional evidentiary development and readjudication.  

In January 2006, the Board remanded the matter to the RO for additional evidentiary development.  In March 2010, the Board referred the appellant's claim for a medical expert opinion.  See VHA Directive 2006-019 dated April 3, 2006; 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2011).  That opinion was received by the Board in June 2010.  In July 2010, a copy of the medical expert opinion was provided to the appellant and his representative, and they were offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903.  See also Thurber v. Brown, 5 Vet. App. 119 (1993).  

Most recently, this issue was remanded by the Board in October 2010 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

Competent evidence has not been presented establishing onset of a disability manifested by tremors during military service or within a year thereafter, or of a nexus between any current tremor disability and a disease or injury incurred during military service.  


CONCLUSION OF LAW

A current disability manifested by tremors, claimed as secondary to a fever and/or meningitis, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim-(1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2002, August 2003, February 2006, October 2006, August 2009, September 2009, October 2009, and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the October 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the January 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations and opinions on several occasions, most recently in June 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a disability characterized by tremors.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is limited, however, to veterans who serve for 90 days or more.  38 U.S.C.A. § 1112.  Here, however, the Veteran had less than 90 days of service, and the various presumptions of service connection under 38 U.S.C.A. § 1112 do not apply.  

The Veteran's service treatment records indicate that within an October 1970 pre-induction report of medical history, he denied a history of scarlet fever, rheumatic fever, soaking sweats, epilepsy, or fits.  No abnormalities were noted on a concurrent medical evaluation.  A medical record dated in March 1971 indicates that he had temperature readings of 102.4 and 103 with a diagnosis of pharyngitis and a possible throat infection.  A Medical Board report dated in March 1971 is negative for any medical findings related to a high fever or meningitis.  Rather, the Medical Board Report noted a left knee disability which rendered the Veteran unfit for service.  

Post-service records include a report from a VA examination dated in July 1971, which found no evidence of high fever or meningitis, or any disability characterized by tremors.  

In January 1981, the Veteran was evaluated by Michael Polsky, M.D., in connection with his complaints of tremors.  At that time, the Veteran reported that his tremors had been present for four years.  His tremors tended to fluctuate so that some days they were imperceptible and other days they were quite noticeable.  In an August 1982 letter, Dr. Polsky indicated that the Veteran had undergone numerous diagnostic tests since the initial January 1981 evaluation, including a CT scan of the brain and multiple laboratory tests (including EEG and blood tests), all of which were negative for any pathology.  He further noted that the Veteran's tremors appeared to be worsened by emotional upset.  Dr. Polsky indicated that it was his belief that the appellant's tremors were psychological in origin and not due to a neurologic dysfunction.  

State of New Mexico Disability Determination Unit records dated in February 1982 reveal in pertinent part complaints of nervousness and tremors of the extremities.  Also noted was a long history of poor socialization, isolation, and difficulties in getting along with others.  The Veteran reported a long-term history of tremors affecting the head and upper extremities.  He stated that he had a probable diagnosis of essential tremors, although it was uncertain.  A private physician diagnosed tremors, cause unknown. 

In July 1982, the Veteran underwent a private psychological evaluation.  The Veteran stated that he had been referred for the evaluation because of his "hands palsy."  He reported that the problems with his hands began after his brief service in the Air Force and had since become more severe.  The examiner noted that it was difficult to ascertain whether the Veteran's motor dysfunction was related to organicity or was a psychological symptom.  Subsequent tests dated in September 1982 revealed a significant level of dysfunction with respect to motor skills and tactile sensations; the patterns were consistent with a diagnosis of brain damage.  The examiner noted that it seemed that many of the Veteran's tremor problems related to the severity of his personality disorder, but that motor dysfunction appeared related to organicity.  

Dr. Polsky conducted an evaluation in August 1982, at which time the physician noted that the Veteran was first evaluated for tremors in January 1981.  At that time, the Veteran reported a four-year history of tremors.  The physician also referenced treatment under the care of a Dr. Rathburn who had concluded that there was no neurological explanation for the tremors.  All tests had resulted in no pathology associated with tremors.  Dr. Polsky also indicated that the Veteran had a diagnosis of schizotypal personality disorder.  Dr. Polsky again concluded that it was believed that the Veteran's tremors were of psychological origin and not due to neurologic dysfunction.  

In a September 1982 neuropsychological evaluation report, David A. Sachs, Ph.D., noted that the Veteran exhibited a significant level of dysfunction with respect to motor writing skills, spatially based movements, and fine motor speed.  He concluded that many of the Veteran's difficulties were related to a severe personality disorder, although his motor dysfunction appeared to be related to organic brain damage.  

Shaun Comfort, M.D., evaluated the Veteran in December 1999 for symptoms of bilateral leg and hand tremors.  The Veteran reported that his symptoms began in 1971 and had increased progressively to a severe stage.  The physician reported resting tremors in the upper and lower extremities.  The physician also reported a long history of bilateral coarse tremors which had worsened over time.  Symptoms were not consistent with Parkinson's disease, although possible Wilson's disease was questioned.  

According to 2001 VA treatment records, the Veteran reported a bout of high fever and pneumonia in service after returning from boot camp in May 1971.  

A January 2001 VA neurological consultation report noted the Veteran's long history of tremors in the upper and lower extremities.  Specifically, the Veteran had reported that in May 1971, he had developed a high fever and had a bout of pneumonia.  He stated that he thereafter developed tremors, with increasing instability in his lower extremities over the past five years.  The examiner diagnosed bilateral hand and lower extremity tremors of unknown etiology.  The tremors appeared volitional at times and did not conform to any one neurological syndrome.  

In an addendum to the January 2001 consultation report, the examiner noted prior tests, including a Magnetic Resonance Imaging (MRI), appeared to have been negative in results.  The examiner noted that with respect to the Veteran's statement that his tremors developed two days after his febrile illness in service, if indeed the Veteran had residual signs since that illness, it was difficult to understand the lack of documentation and records over the intervening length of time.  The impression given was that the tremorous movements were largely, if not completely, volitional, and that there was no indication of a neurological problem at this time.  

In July 2001, a VA neurological consultation was conducted to assess the Veteran's current level of functioning.  Despite having been seen by three neurologists, the Veteran's tremors remained largely unexplained.  CT scans of the head and an MRI resulted in normal findings.  The prior diagnosis of "completely volitional tremors" was noted.  Additionally noted was the Veteran's history of psychological symptoms that he reportedly continued to experience.  There was no history of inpatient or outpatient psychiatric treatment and no history of substance abuse.  The Veteran reported that current psychosocial concerns included his lifelong inability to work due to the severity of his tremors.  

The examiner noted abnormalities in the Veteran's gait and movements due to body tremors.  There was no consistent pattern of focal, lateralized, or generalized indications of cerebral dysfunction.  The Veteran's tremors were mostly evident with tasks involving writing and upper extremity motor strength.  When required to draw complex configurations, the Veteran was unable to do so because of the severity of his tremors.  He clearly was greatly impaired from completing any graphic exercise due to his tremors.  

Results of the examination were reported in an August 2001 addendum.  The examiner explained to the Veteran that there was no underlying evidence of cognitive impairment, but indicated that the Veteran continued to focus on his complaints of motor symptoms.  The examiner noted that the Veteran indicated out loud that his motor dysfunction would continue to decline and wondered whether he should be using a cane or walker.  The diagnosis was of motor symptoms not clearly associated with any identified neurological disorder.  

In a September 2003 letter, Atta Rehman, M.D., a private neurologist, indicated that he had evaluated the Veteran in connection with his complaints of tremors.  The Veteran reported that he started having tremors in 1971.  Dr. Rehman noted that the etiology of the Veteran's tremors was unclear but there was the possibility of essential tremors.  He indicated that the possibility of intracranial structural abnormality needed to be ruled out, although the Veteran exhibited no clinical signs suggestive of underlying Parkinson's disease.  Subsequent diagnostic testing, including an MRI of the brain, a complete metabolic profile, thyroid function tests, skull X-ray, and blood tests such as RPR, ANA, B12, and CBC, was unremarkable.  In a February 2004 clinic note, Dr. Rehman noted that the Veteran had been evaluated by many different physicians and neurologists previously without any definite etiology of his tremors.  

During a December 2006 VA neurological consultation, the Veteran reported that he had had a severe "Asiatic flu" in the 1970's and was told he might have meningitis, although this was not confirmed by spinal fluid examination or by a physician.  He reported that he had subsequently developed tremors which had become worse in more recent years.  After examining the Veteran, the examiner noted positive spinocerebellar findings and indicated that his tremors were more consistent with cerebellar tremors rather than extrapyramidal disorder related tremors.  The examiner recommended further testing, including an MRI.  In an April 2007 addendum, the examiner noted that an MRI had shown no recognizable scarring in the cerebellar hemispheres or in the cerebrum.  The diagnosis was longstanding tremors and ataxia, and spinocerebellar origin was a strong possibility.  It was also noted that the Veteran's lower extremity tremor like movements could be orthostatic tremors, although the etiology was unclear.  The examiner noted that the Veteran had reported that he was treated for a bout of severe pneumonia in 1971, after which he developed this problem.  The examiner noted that whether any post-infectious changes occurred in the cerebellar function was a possibility.

During a May 2008 VA neurological consultation, the Veteran reported tremors and gait ataxia since a bout of flu or pneumonia during basic training.  He had been unable to work since that time.  After examining the Veteran and reviewing his medical records, in a July 2008 addendum, the VA neurologist indicated that it was her belief that the Veteran had a functional movement disorder and not a neurodegenerative illness.  She suspected that there was a psychiatric component to his presentation.  

In March 2010, the Veteran's claim was referred to a VA physician for a VA medical opinion.  His claims file was given to a VA neurologist, P.S.F., M.D., for review.  Dr. F. responded within a June 2010 letter, in which he stated it was unlikely the Veteran's tremors were related to his period of active duty.  Dr. F. noted the 1981 private medical treatment records, in which the Veteran had reported onset of his symptoms approximately 4 years prior, several years after his 1971 service separation.  Additionally, the Veteran's tremors were initially considered to be psychological in origin, and not due to neurological dysfunction.  In subsequent records, the Veteran claimed onset of his tremors within or shortly following military service, although his mother at one point reported onset at age 17, prior to military service.  Regarding a possible etiological relationship between any in-service disease or injury and the subsequent development of tremors, Dr. F. noted that in rare cases, certain illnesses can result in acute ataxic syndrome with tremor, but this usually occurred shortly after initial infection, and resolved within weeks, without progressive worsening.  Other illnesses can result in more chronic tremors, but these would have been evident shortly after the initial illness.  For this reason, Dr. F. found it unlikely that the Veteran's current tremor disorder was an organic disease of the nervous system with onset within a year of service separation.  Overall, it appeared the Veteran had tremors which were psychogenic in origin, possibly combined with essential tremors.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the claim of service connection for a disability manifested by tremors, claimed as secondary to a fever and/or meningitis.  Although the Veteran did experience a fever in service, it was associated with pharyngitis which apparently resolved, as no residuals were noted at that time.  Thereafter, there was no diagnosis of or treatment for a disability characterized by fevers and/or tremors.  The Board further notes that there is no evidence of tremors during service or for many years thereafter.  Although he was afforded a VA medical examination in July 1971, shortly after service separation, that examination was negative for any reports of tremors or other neurological impairment at that time.  The first indications of tremors date to approximately 1981, when the Veteran was seen by Dr. Polsky, a private physician.  At that time, he reported a history of tremors dating back only four years, and did not indicate they were related to service.  Upon examination of the Veteran, Dr. Polsky stated that the Veteran's tremors appeared to be psychological in origin, and not due to a neurological disease or injury.  When the claims file was presented to a medical expert in June 2010, the expert, a VA neurologist, concluded it was unlikely that the Veteran's current tremor disorder had its onset during service, or was an organic disease of the nervous system with onset within a year of service separation.  The expert cited the lack of contemporaneous evidence of a tremor disorder either during service, or within several years thereafter.  

The Board further notes the Veteran did not suggest an in-service onset of his tremors until a year later, thereby contradicting his previously reported history.  As the Veteran did not seek treatment for tremors until many years after service separation, and did not report onset during service until more recently, the Board does not find that competent evidence either of in-service onset of his tremors nor of a continuity of symptomatology thereafter.  A lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the initial history of onset in approximately 1977, given by the Veteran for treatment purposes, is of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also observes that the Veteran filed a VA disability compensation claim for service connection for respiratory and left knee disorders in 1971 and again in 1991, but did not claim service connection for a disability characterized by tremors or make any mention of such symptomatology.  He also did not claim that symptoms of his disorder began in or soon after service until shortly before he filed a VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the claimant's statements, it may consider whether self-interest may be a factor in making such statements).  

Overall, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Likewise, statements made by his mother regarding onset of the Veteran's tremors are similarly inconsistent; she has stated, according to various private medical reports, that his tremors began during service, and that they began at age 17, prior to service.  The Board has weighed the Veteran's and his mother's statements as to continuity of symptomatology and finds their current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previously reported statements and the remainder of the medical evidence.  

Additionally, as a layperson, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Neurological disorders are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

In so much as various medical reports note a history of tremors since military service, the Board does not find this to be competent evidence, as a mere transcription of the Veteran's unsubstantiated self-report of his own medical history does not constitute competent evidence where such reports are not confirmed within the record.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of a veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  

In conclusion, the preponderance of the evidence is against the award of service connection for a disability characterized by tremors, to include as secondary to a fever and/or meningitis.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for a disability manifested by tremors, claimed as secondary to a fever and/or meningitis, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


